Citation Nr: 9932889	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

1.  Evaluation of residuals of a cerebrovascular accident, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, currently rated as 30 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1971.

By a July 1997 decision, the RO granted compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
for the residuals of a cerebrovascular accident with history 
of seizures as the result of VA medical treatment during 
hospitalization from September 13 to October 23, 1996.  
Specifically, a 100 percent rating was assigned effective 
from October 3, 1996, and a 10 percent rating was assigned 
effective from May 1, 1997.  The Board remanded the veteran's 
appeal in October 1998 for further evidentiary development.  
In August 1999, while in remand status, the RO granted a 
higher (30 percent) evaluation and re-characterized the 
veteran's § 1151 disability as residuals of a cerebrovascular 
accident with cognitive disorder and with history of 
seizures, effective from May 1, 1997.

The Board notes that the October 1998 remand by the Board 
referred to the claim on appeal as entitlement to an 
increased rating.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) recently 
held, in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), that an appeal from an original award does not raise 
the question of entitlement to an increased rating, but 
instead is an appeal of an initial rating.  Consequently, the 
Board has re-characterized this issue on appeal as an 
evaluation of an original award.


FINDINGS OF FACT

1.  Residuals of a cerebrovascular accident are manifested by 
psychiatric disability causing occupational and social 
impairment with no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  The veteran does not experience adverse neurological 
symptoms other than abnormal reflexes on the left side which 
do not impair function.


CONCLUSION OF LAW

A rating greater than 30 percent for residuals of a 
cerebrovascular accident is not warranted.  38 U.S.C.A. 
§§ 1151, 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.124(a), 4.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA treatment records, dated from September 1996 to January 
1997, show that the veteran had a central line instituted 
during a September to October 1996 VA hospitalization.  
Subsequent to removal of the line, he experienced light-
headedness and then a complete left-sided hemiparesis, which 
resolved over the ensuing 12 hours.  Approximately 24 hours 
after the onset of hemiparesis, he exhibited generalized 
tonic-clonic seizures.  The seizures abated with 
administration of medication.  It was felt that he had 
sustained a mid-brain cerebrovascular accident.  He became 
clearer mentally.  Some ataxia resolved and ophthalmoplegia 
resolved.  He was afforded physical therapy; however, at 
hospital discharge, he required a walker secondary to 
weakness and poor balance.  Subsequently, when he was seen at 
a VA outpatient facility in January 1997, the veteran still 
had some hemiparesis and was on Dilantin for control of his 
seizures.

At a VA examination in June 1997, the veteran's medical 
history as outlined above was noted.  In addition, the 
veteran provided additional details surrounding his 
hospitalization in 1996.  Specifically, he reported that, 
following his 1996 cerebrovascular accident, he could not use 
his left arm and leg.  Thereafter, he underwent therapy to 
regain their use.  He next reported that since his 1996 
cerebrovascular accident he had been on Dilantin.  The 
veteran reported that he "gets around pretty well" and does 
not have seizures as long as he takes his Dilantin.  He also 
reported that, during the times he stopped taking his 
medication for several days, he became confused and developed 
a headache.

On examination, the veteran was alert, cooperative, had no 
language disturbance, and showed no organic mental 
dysfunction.  Cranial nerve examination demonstrated only 
mild to minimal asymmetry of the left side of the face.  
Facial movement was quite good.  Visual field testing showed 
no abnormality.  Ocular motility was normal.  Optic motor 
system examination demonstrated no significant weakness.  
There was no drift or weakness of the outstretched left upper 
extremity.  Sensory examination demonstrated a decrease in 
pin sharpness on the left side.  Tendon reflexes were 
symmetrical.  The veteran could stand without difficulty.  
The examiner also observed that his gait was rather peculiar.  
Specifically, he walked without flexing the knees as he 
walked.  In addition, it was observed that he maintained a 
posture that was slightly bent at the hips and leaning 
somewhat forward.  It was opined that the veteran ". . . 
makes his walk a laborious task."  It was also observed that 
he used a walker while ambulating and was able to handle the 
walker without difficulty.  The examiner noted that the 
veteran claimed to have no voluntary control over his leg 
when it moved several moments after the ankle jerk test had 
been completed.

The examiner concluded as follows:

[t]here is little or no definite 
objective residual abnormality from a 
stroke.  The patient's gait disturbance 
is functional rather than organic in my 
opinion.  He does not seem to have 
seizures as long as he takes the 
Dilantin.  It is uncertain whether he 
really needs Dilantin because the 
symptoms he describes when he has stopped 
the medication are not those of Dilantin 
lack but rather symptoms that seem 
unrelated.  The issue is a complicated 
issue, but by and large, it seems that 
the [veteran] has mostly functional non-
organic signs left over from his event of 
October, 1996.

Subsequently, at a January 1999 examination, his history as 
outlined above was once again reported.  In addition, the 
examiner reported that a magnetic resonance imaging (MRI) 
undertaken at the time of his 1996 cerebrovascular accident 
revealed a brain stem signal abnormality consistent with an 
infarction.  A subsequent MRI, undertaken several months 
after his initial MRI, was reported to reveal more extensive 
small vessel cerebrovascular disease but no change in the 
brain stem infarction.  The veteran complained of headaches 
whenever he tried to read, of left hand pain, and of left arm 
and left leg weakness.

On examination, he was alert and had no dementia.  Cranial 
nerve examination demonstrated normal ocular motility.  
Visual fields showed diminution on the left but not a 
complete hemianopsia.  There was no significant facial 
weakness.  Moreover, with arms outstretched, there was no 
weakness or drift.  In addition, muscle mass and tone were 
normal.  Station and gait were also normal.  However, he had 
some stiffness in his left leg when he walked.  It was also 
observed that the veteran used a cane for support.  The 
examiner opined that the veteran's reply to sensory testing 
was consistent with conversion or malingering.  This was the 
case because of a midline split of all sensations in the 
skull and the body.  (Specifically, the examiner observed 
that the veteran reported that vibration was diminished two 
inches to the left of midline but was normal at the midline 
on the right.)  Tendon reflexes were symmetrical.

The examiner concluded that "[t]here is very little residual 
from the [veteran's] stroke.  He does have a very subtle left 
hemiparesis reflected mostly in a slightly increase in 
reflexes, and there may be a slight increase in sensory 
abnormality on the left as compared to the right." 

Thereafter, in a March 1999 addendum, the January 1999 VA 
examiner reported that the veteran had no motor residuals 
from his stroke.  He also opined that the veteran's responses 
to sensory and pinprick examinations were inconsistent with 
the location of his organic lesion as seen on MRI.  
Specifically, it was opined that the veteran's claim that he 
had diminished sensation two inches from the midline on the 
left and normal sensation to vibration to the right of 
midline was most consistent with a nonanatomic or non-organic 
abnormality.  The examiner reported that normally, sensory 
findings overlap because there is not a sharp point of 
demarcation.  In other words, the veteran's test results did 
not reflect an organic abnormality.  The examiner next opined 
that the January 1999 statement that there was no significant 
facial weakness should be interpreted as reflecting no facial 
weakness at all.  Moreover, he reported that the visual field 
abnormality reported at the January 1999 examination was also 
not consistent with the location of the veteran's 
cerebrovascular accident.  As to the veteran's gait 
disturbance, it was opined that it was more consistent with a 
functional gait disturbance rather than a gait disturbance 
based on a stroke.  Finally, the examiner opined that the 
veteran's ". . . only clear[,] present[,] and definite 
residual of . . . [his] stroke . . ." was that his left-
sided tendon reflexes were more active than the right.  
However, the examiner opined that this ". . . residual 
should [cause] little or no functional impairment." 

Thereafter, in April 1999, the veteran underwent a VA mental 
disorder examination.  The veteran reported that he was not 
doing well--since his stroke he had "gone down hill."  
Specifically, he reported that he tended to forget things 
that happened, that nothing seemed to function like it used 
to, and that he was always nervous, frustrated, angry, and 
scared that he was not able to provide financially for his 
son, and was not able to be the man that he wanted to be.  In 
addition, the veteran complained of bilateral hand pain, pain 
and arthritis in his right leg, sleeping only two hours a 
night, and feeling stressed out.  He also felt like he could 
not deal with people.  (The examiner observed that the 
veteran was very vague about his complaints and lacked 
specifics when pressed about them.)

The veteran reported that he spent most of his life driving a 
truck and doing some welding.  However, the veteran reported 
that he was unable to work because of his disabilities.  
Specifically, he attributed his inability to work to his 
being in a wheelchair, having blurred vision secondary to his 
diabetes, and his having arthritis.  However, he also 
reported that he had not worked prior to his stroke because 
of arthritis.  In addition, the veteran reported that he had 
been married twice, his second marriage having continued for 
approximately 13 years, and he had two children.  Moreover, 
the veteran reported that sometimes his son had to help him 
get dressed.  The veteran was not seeing a psychiatrist and 
was not on psychiatric medication.

On examination, the veteran was alert, oriented, and 
cooperative.  The examiner described the veteran's mood as 
"[not] pleasant to be around."  Moreover, his affect was 
somewhat blunted.  However, his speech was a regular rate and 
rhythm, there was no psychomotor agitation or retardation, 
and thought processes were goal directed.  Moreover, although 
very vague about what they are, the veteran reported 
periodically hearing and seeing things that were not there.  
However, thought content was devoid of any auditory or visual 
hallucinations and there was no evidence of any delusional 
material.  In addition, the veteran denied any suicidal 
ideation.  However, he admitted to some homicidal ideation, 
but with no active plan.  Moreover, although the veteran 
reported problems with his memory ("things tend to slip his 
mind sometimes"), currently, memory was fair for immediate, 
recent, and remote events.  Moreover, he was able to 
concentrate well enough to spell house backwards and 
interpret a proverb.  Intelligence was in the average to 
below average range.  The examiner opined that the veteran 
had poor insight into his current condition.  His Global 
Assessment of Functioning (GAF) score was 67.

The examiner concluded as follows:  

[i]t concerns me that [the veteran] is 
not being completely truthful in 
[reporting] his difficulties given [the 
earlier examiner's] comments. . .  
[However,] I did not appreciate any 
significant difficulties with [the 
veteran's] memory.  I believe that 
psychological testing in particular to 
focus on his memory and possible 
personality difficulties would be helpful 
in determining if any impairment at all 
exists in this area . . . [The veteran] 
may be having some difficulties with 
adjusting to his current condition, which 
is why I have diagnosed [an] adjustment 
disorder with mixed emotional features . 
. . I suspect he may be making symptoms 
worse than they actually are and [this] 
would point to a more characterological 
or personality difficulty.  His 
adjustment disorder, however, could be 
considered to have been an impairment 
secondary to his stroke and also his 
arthritis.  However, I believe he is 
mildly affected by it at this time.  His 
social adaptability and interactions with 
others are mildly to at times moderately 
impaired.  His flexibility, reliability, 
and efficiency in an industrial setting 
is more mildly impaired.  Thus, I would 
estimate his level of disability to be in 
the mild range . . .

Lastly, the veteran underwent a VA mental disorder 
examination in June 1999.  The examiner observed that the 
veteran was a diabetic with a history of retinopathy.  The 
veteran once again reported that he could not work and that 
all of his current problems stem from the hospital procedure 
that resulted in his stroke, seizure, and left hemiparesis.  
He also complained of poor sleep and weight loss.  The 
veteran's medications were Dilantin and Benadryl.

On examination, the veteran was cooperative, and despite 
problems with endurance and vision, he was persistent and 
appeared to put forth a full level of effort.  The examiner 
observed that the veteran was unkempt, wore casual attire, 
was alert, and fully oriented.  His speech was not pressured.  
He was coherent.  There were no signs of thought disorder, 
paranoia, or delusions.  Abstraction was good.  Moreover, the 
veteran denied hallucinations and suicidal ideation.  
However, the veteran feared losing control of himself when he 
was in public.  Moreover, mood was anxious and slightly 
irritable with a congruent affect.  Judgment of a 
hypothetical was poor.  In addition, as to memory, he made 
two mistakes on serial sevens and remembered one out of three 
words after two minutes.  Intelligence was in the below 
average range.  His GAF was 55.

Psychological testing was performed.  In summary, while some 
of his test results were adversely affected by vision 
problems, the tests revealed that the veteran's concentration 
and memory for complex verbal and visual information was 
impaired, his tactile sensory perceptual function was 
abnormal, and his speed of information processing was slow.  
Testing also showed that an emotional disturbance was 
present.  However, attention for simple information and his 
basic language skill were intact.

The examiner opined as follows:  

[a] causal relationship between observed 
deficits in cognitive and sensory 
function and the hospital incident of 
October 1996 must be considered.  Imaging 
studies and clinical correlation at that 
time are consistent with the current 
observations.  Emotional disturbance is 
another factor that can cause cognitive 
impairment; however, emotional 
disturbance is expected to disrupt 
attention as well as concentration and 
memory, and this is not the case with 
this veteran . . . Sensory perceptual 
abnormality is expected to accompany 
paresis subsequent to stroke . . .

The diagnoses were cognitive disorder not otherwise 
specified, adjustment disorder with mixed anxiety and 
depressed mood, status post cerebrovascular accident, and 
history of seizures. 

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  Furthermore, in 
cases where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Moreover, when the record reflects that the veteran has 
multiple problems because of a § 1151 disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same disease or injury, permitting 
separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

Historically, the RO characterized the § 1151 disability as 
residuals of a cerebrovascular accident with history of 
seizures and evaluated it, after the first six-months of a 
total rating, as 10 percent disabling under Diagnostic Code 
8008.  (Diagnostic Code 8008 provides for a total rating for 
six months for vascular damage.  After six months, this 
disability is to be rated based on residual disability or 
disabilities with a minimum rating of 10 percent.).  See July 
1997 decision.  In the July 1997 statement of the case, the 
RO also discussed Diagnostic Code 8910 (epilepsy-seizure 
disorders).  Subsequently, the RO re-characterized the 
veteran's disability as residuals of a cerebrovascular 
accident with cognitive disorder and with history of seizures 
and evaluated it as 30 percent disabling under Diagnostic 
Codes 8008-9305 (vascular dementia).  See August 1999 
decision.

Therefore, the Board will first look to see if the veteran is 
entitled to a higher evaluation under the schedular criteria 
for rating vascular dementia under Diagnostic Code 9305.  
Under the schedular criteria which were made effective from 
November 1996, before the veteran filed his claim for a 
higher evaluation, a 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (1999).  A 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

Initially, the Board notes that the rating criteria 
specifically list "difficulty in understanding complex 
commands; impairment of short- and long-term memory
 . . . ; [and] impaired judgment" as adverse symptomatology 
to take into account when deciding if the veteran's 
psychiatric impairment is 50 percent disabling.  Id.  In this 
regard, the Board notes that the April 1999 examiner reported 
that the veteran's memory was fair for immediate, recent, and 
remote events.  Moreover, the veteran was able to concentrate 
well enough to spell house backwards and interpret a proverb.  
In addition, it was opined that the examiner ". . . did not 
appreciate any significant difficulties with [the veteran's] 
memory."  On the other hand, the June 1999 examiner reported 
that the veteran's judgment of a hypothetical was poor and, 
as to memory, he made two mistakes on serial sevens and 
remembered one out of three words after two minutes.  
Moreover, psychological testing revealed that concentration 
and memory for complex verbal and visual information was 
impaired, his tactile sensory perceptual function was 
abnormal, and the speed of information processing was slow. 

Nonetheless, despite the problems with judgment and memory as 
noted in June 1999, the Board finds that the criteria for a 
higher (50 percent) evaluation for residuals of a 
cerebrovascular accident are not generally characteristic of 
the veteran's disability.  The April 1999 examiner reported 
that the veteran was not pleasant to be around, his affect 
was somewhat blunted, he had some homicidal ideation, and he 
had poor insight.  Moreover, the June 1999 examiner reported 
that the veteran was unkempt, his mood was anxious and 
slightly irritable, and his affect was congruent.  However, 
the clinical evidence of record does not show that he had had 
problems with flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, impaired abstract thinking, or disturbance of 
motivation and mood.

Moreover, the veteran has claimed impaired impulse control 
(i.e., afraid of losing control of himself in public).  In 
addition, the April 1999 examiner reported that he had some 
homicidal ideation.  Tellingly, the Board notes that the 
record on appeal does not show that the veteran ever lost 
control, and he never claimed that he actually lost control.  
Moreover, the April 1999 examiner reported that the veteran 
did not have an active plan.  Accordingly, such impulses 
appear to be not only controllable, but quite well 
controlled, and therefore do not appear to adversely affect 
his occupational or social functioning except perhaps on an 
occasional or intermittent basis.  Similarly, the veteran 
reported problems with periodic visual and audio 
hallucinations.  However, both the April and June 1999 
examiners opined that there was no evidence of such.  Indeed, 
at the June 1999 examination, the veteran denied experiencing 
hallucinations.  Furthermore, while the veteran reported 
problems with socializing and social isolation, the April 
1999 examiner characterized the veteran's social impairment 
as only mild to moderate in severity.  Accordingly, it does 
not appear that the residuals of his cerebrovascular accident 
adversely affect his social functioning except on an 
occasional or intermittent basis.

The Board notes that the veteran has characterized the 
severity of his adverse symptomatology as severe and 
described significant problems with memory, concentration, 
and controlling his temper.  However, the record on appeal 
does not contain objective medical evidence that his adverse 
symptomatology has caused him to experience a reduction in 
reliability and productivity as contemplated by the rating 
criteria for a 50 percent rating.  The Board notes that, 
while a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, the veteran's 
testimony as to the severity of the residuals of his 
cerebrovascular accident is not probative because a lay 
person is not competent to offer medical opinions.  Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).

While the veteran no doubt has some difficulty in 
establishing and maintaining effective work and social 
relationships due to impaired judgment and memory, such 
difficulties do not rise to the level contemplated by the 
criteria for a 50 percent rating.  For the reasons 
enunciated, his difficulties, as bothersome as they are, do 
not appear from the record to cause more than an occasional 
decrease in efficiency or intermittent periods of inability 
to perform tasks.  This is particularly so given the 
veteran's ability to interact with family and to perform 
daily activities, albeit to a degree less than he might 
desire.  Therefore, for the reasons noted above, the Board 
finds that the veteran's symptoms are best approximated by 
the criteria for a 30 percent rating and a greater disability 
rating is not warranted.

Turning to whether other residual disability warrants a 
higher rating, or rating separate from that assigned under 
Diagnostic Code 9305, the Board notes that, under 38 C.F.R. 
§ 4.124a, disease of the cranial and peripheral nerves must 
cause at least mild or moderate "incomplete paralysis" to 
warrant the assignment of a compensable disabling rating.  38 
C.F.R. § 4.124a, Diagnostic Codes 8205 to 8726 (1999).  The 
only exception is that diseases of the internal saphenous, 
obturator, external cutaneous nerve of the thigh, and ilio-
inquinal nerves must result in at least "severe" disability 
to warrant the assignment of a compensable disability rating.  
38 C.F.R. § 4.124a, Diagnostic Codes 8527, 8528, 8529, 8530 
(1999).

However, a review of the record on appeal does not provide a 
basis for assigning a separate compensable rating under 38 
C.F.R. § 4.124a for any disease of the cranial or peripheral 
nerves.  Specifically, the June 1997 VA examiner reported 
that cranial nerve examination disclosed mild to minimal 
asymmetry of the left side of the face, sensory examination 
demonstrated a decrease in pin sharpness on the left side, 
the veteran walked with a "peculiar" gait, and used a 
walker for support.  However, the June 1997 examiner also 
reported that the veteran was alert, cooperative, had no 
language disturbance, had good facial movement, had normal 
visual field and ocular motility, as well as no muscle drift 
or weakness and symmetrical tendon reflexes .  Moreover, the 
June 1997 examiner concluded that the veteran's walk was a 
"functional rather than organic problem" and that there was 
little or no objective residual abnormality from the 
veteran's cerebrovascular accident.

Similarly, the January 1999 examiner reported that the 
veteran complained of headaches whenever he tried to read, 
left hand pain, and left arm and left leg weakness.  
Moreover, on examination, it was observed that the veteran 
had some left leg stiffness when walking.  In addition, the 
veteran reported a midline split of all sensations.  However, 
in both the January 1999 examination report and March 1999 
addendum, the examiner concluded that the veteran's claim of 
lost sensation was inconsistent with the nature of his injury 
and could be attributed to conversion or malingering.  As to 
the veteran's gait disturbance, it was opined that it was 
more consistent with a functional gait disturbance rather 
than a gait disturbance based on a stroke.  Moreover, the 
January 1999 examiner reported that examination demonstrated 
normal ocular motility, no facial weakness, no diminution of 
the visual field on the left side, no muscle weakness, drift 
or loss of muscle mass or tone, and a normal station and 
gait.  The examiner concluded that the veteran's only 
residual from his cerebrovascular accident was that his left-
sided tendon reflexes were more active than the right.  
Moreover, the examiner opined that this residual should not 
cause the veteran any functional impairment.

The Board acknowledges that the term "mild incomplete 
paralysis" is not defined by statute.  Nonetheless, the 
Board concludes that it must mean adverse symptomatology 
greater then the very minimal adverse symptomatology reported 
by the January 1999 examiner (i.e., left-sided reflexes being 
more active than the right).  Therefore, the Board finds that 
the preponderance of the evidence is against assigning the 
veteran a separate compensable rating for disease of the 
cranial or peripheral nerves.

The Board also notes that the veteran has complained of 
headaches.  The record on appeal is once again significant as 
much for what it does not show as what it does.  The veteran 
has reported having headaches when he stops taking his 
medication, but no where in the record is there any 
indication that the headaches are prostrating in nature.  
Moreover, it should be noted that, under Diagnostic Code 
8046, a rating for headaches due to such difficulties may not 
be combined with any other rating under Diagnostic Code 9305.  
Consequently, in light of the assignment of a 30 percent 
rating under Diagnostic Code 9305, a separate rating for 
headaches may not be assigned.

Next, the Board notes that the rating schedule provides a 10 
percent disability rating for a confirmed diagnosis of 
epilepsy with a history of seizures or when continuous 
medication is necessary for the control of epilepsy.  
38 C.F.R. § 4.124a, Diagnostic Code 8911, Note 1 (1999).  
However, the record on appeal is devoid of evidence 
demonstrating that the veteran has experienced a seizure 
since the incident in 1996.  The record shows that the 
veteran has claimed to be on anti-seizure medication since 
the 1996 incident.  However, the June 1997 examiner opined 
that he did not believe that this medication was necessary.  
Absent the demonstration that his anti-seizure medication is 
necessary, there is no basis for assigning a compensable 
rating.  Id.  Therefore, the Board finds that the 
preponderance of the evidence is against assigning the 
veteran a separate compensable rating for seizures.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in written statements to 
the RO.  However, as stated above, while a lay witness can 
provide evidence as to the visible symptoms or manifestations 
of a disease or disability, his belief as to the current 
severity of his disability is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran has not been shown to 
possess, may provide evidence regarding medical knowledge.  
See Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).

Based on the argument made at the veteran's VA examinations 
(i.e., he has been unable to work because of the residuals of 
a cerebrovascular accident) the Board has given consideration 
to the potential application of 38 C.F.R. § 3.321(b)(1) 
(1999).  Although the veteran reported that his being in a 
wheelchair prevents him from working in his chosen profession 
as a truck driver and/or welder, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1999).  The current 
evidence of record does not demonstrate that the residuals of 
the cerebrovascular accident have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that his disability 
has an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

Consequently, the Board concludes that the preponderance of 
the evidence is against the claim for higher or separate 
evaluations.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson, supra.  
Furthermore, the Board has considered the doctrine of giving 
the benefit of the doubt to the veteran under 38 U.S.C.A. 
§ 5107 and 38 C.F.R. §§ 3.102, 4.3 (1999), but does not find 
the evidence is of such approximate balance as to warrant its 
application. 


ORDER

A higher evaluation for residuals of a cerebrovascular 
accident is denied.


REMAND

When the Board remanded the cerebrovascular accident issue in 
October 1998, it noted that the veteran had raised claims for 
an increased rating for right knee arthritis and TDIU.  The 
RO subsequently addressed these issues in an August 1999 
rating decision.  Thereafter, the veteran's representative 
submitted a notice of disagreement with the denial of these 
rating questions.  This was done in September 1999.  However, 
no further action was taken by the RO.  

The Board recognizes that the RO shortly thereafter returned 
the case to the Board per the instructions in the October 
1998 remand.  Nevertheless, the United States Court of 
Appeals for Veterans Claims has recently indicated that 
referral to the RO of issues with which the veteran disagrees 
does not suffice.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Rather, a remand is required.  Id.  Consequently, 
the right knee and TDIU issues are remanded for the following 
actions:

The RO should issue a statement of the 
case with respect to the right knee and 
TDIU issues.  If the veteran files a 
timely substantive appeal, these issues 
should be returned for review by the 
Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these remanded issues.  The veteran may submit additional 
evidence or argument with respect to these issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

